Case 1:21-cr-O0003-RGE-HCA Document 19 Filed 03/10/21 Page 1of1

United States District Court
Southern District of lowa

United States of America
Plaintiff, Case No. 1:21-cr-00003-RGE-HCA-2

VS.
Joshua Michael Holmes

ORDER OF DETENTION PENDING TRIAL

ee

Defendant

On March 10, 2021 detention hearing was waived by Defendant orally [_] in sonnel [18]
Preliminary Hearing was waived orally[ | in writing] | N/A
AUSA and appeared. The Court FINDS:
Defendant waives detention hearing and submits to detention with the understanding he/she will be detained.

Defendant is informed that he/she may request hearing later to review detention status.
There is probable cause to believe defendant has committed an offense as charged:

18:922(g)(1) and 924(a)(2). Prohibited Person in Possession of a Firearm
under 18 U.S.C. § 924(c);

for which the maximum term of imprisonment is 10 years or more, in violation of 21
ULS.C. § 841/846/
Defendant has not rebutted the presumption of detention allowed by 18 U.S.C. § 3142(e).
here is a serious risk defendant will not appear.
There is a serious risk that the Defendant will endanger the safety of another person or the
community.
Ls Immigration Detainer has been lodged.

Defendant is in state custody and appears on a Writ.

The Court has determined that there are no conditions or combination of conditions which reasonably
assure the appearance of the defendant as required and/or the safety of the community or any other person.

The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense
counsel. On order of a court of the United States or on request of an attorney for the Government, the person in charge
of the corrections facility shall deliver the defendant to the United States marshal for the purpose

of an appearance in connection with a court proceeding.

APPEAL: Defendant may file an appeal of the detention order to a district court judge.

3 yy 3
Date: March 10, 2021 alters A Braces

Judge 's signature

Helen C. Adams, Chief U.S. Magistrate Judge

Printed name and title
